DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 05/12/2020.  Claims 1–20 are presently pending and are presented for examination.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Applications No. KR1020190058602, KR1020190058604 and KR1020190058605, filed on 05/20/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2020 and 05/19/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim1 recites “…a sensor unit configured to detect a surrounding object including a surrounding vehicle around an ego vehicle that autonomously travels…” which is ambiguous. It is not clear if “that autonomously travels” modifies “an ego vehicle” OR “a surrounding vehicle”. Therefore the claim is indefinite and is rejected under 35 U.S.C.112(b). The claim is interpreted by the examiner as “…a sensor unit configured to detect a surrounding object including a surrounding vehicle around an ego vehicle, the ego vehicle autonomously travels…” for the purpose of examination.
Claim 1 recites “…determine whether it is necessary to correct the expected driving trajectory of the ego vehicle, based on results of detection of a surrounding vehicle around the ego vehicle by the sensor unit, correct the expected driving trajectory based on a result of the determination…” which is ambiguous. The claim first recites “determine whether it is necessary to correct the expected driving trajectory of the ego vehicle based on results of detection of a surrounding vehicle around the ego vehicle by the sensor unit” and then proceeds with “correct the expected driving trajectory based on a result of the determination”, i.e. whatever the result of the “determine…” step is, the “correct the expected driving trajectory…” will be implemented. While when the result of the “determine…” step is “It is NOT necessary to correct the expected driving trajectory…”, “correct the expected driving trajectory based on a result of the determination…” contradicts the result of the “determine…” step. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). The claim is interpreted as “…determine whether it is necessary to correct the expected driving trajectory of the ego vehicle based on results of detection of a surrounding vehicle around the ego vehicle by the sensor unit, and correct the expected driving trajectory when it is determined that it is necessary to correct the expected driving trajectory of the ego vehicle…” by the examiner for the purpose of examination.
Claim 11 recites similar languages as claim 1 and is rejected for similar reasons above.
Claims 2-10 and 12-20 are rejected by virtue of the dependency on previously rejected claims.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jessen (US10930159, hereinafter Jessen).
As to claims 1 and 11, Jessen teaches an autonomous driving apparatus and a method of controlling autonomous driving in an autonomous driving system, comprising: 
a sensor unit configured to detect a surrounding object including a surrounding vehicle around an ego vehicle that autonomously travels (see at least Jessen col 5, lines 37-49 an autonomous street vehicle includes sensors and computing system that collect and process information about the vehicle’s environment, also see col 16, lines 1-11); 
a memory configured to store map information (see at least Jessen col 15, lines 33-54 for navigation data; col 20, lines 17-27 for data repository includes memory for storing navigation data; also see Fig. 4 data repository); and 
a processor configured to control autonomous driving of the ego vehicle based on an expected driving trajectory generated based on the map information stored in the memory (see at least Jessen col 5, lines 37-49 for computing system process information about the vehicle’s environment and autonomously drive the vehicle along a pre-defined route, also see col 7, lines 1-9 for navigation console for inputting and modify navigation information, col 7, lines 38-57 for computing system processes navigation data to control driving to particular destinations), 
wherein: 
the processor is configured to: 
determine whether it is necessary to correct the expected driving trajectory of the ego vehicle, based on results of detection of a surrounding vehicle around the ego vehicle by the sensor unit, correct the expected driving trajectory based on a result of the determination, and perform trajectory-based control over the autonomous driving of the ego vehicle (see at least Jessen col 16, lines 1-11 for the autonomous driving subsystem process data about the vehicle and its environment to determine operations for safely driving the vehicle on roadways. The subsystem may use camera, radar, lidar to detect vehicles in proximity and control the own vehicle in traffic and avoiding collisions with other vehicles and objects in proximity; also see col 15, lines 33-54).
	perform group following control over the autonomous driving of the ego vehicle such that the ego vehicle follows a driving of a platooning group configured with a plurality of group vehicles, when a first driving path of the ego vehicle up to a destination overlaps a second driving path of the platooning group (see at least Jessen col 17, lines 2-22 for accepting or rejecting the proposal to join a platoon, vehicles that have overlapping travel routes with the first vehicle may choose to accept the proposal, while vehicle having divergent travel route may choose to reject the proposal; also see col 20, line 56-col 21, line 31 and Fig. 6); 
when performing the group following control, the processor is configured to control a sensing parameter of the sensor unit of the ego vehicle to have a value mutually dependent on a sensing parameter of a sensing unit mounted on each of the group vehicles (see at least Jessen col 14, lines 59-61 for sensor data may be shared between the vehicles in the real-time; also see claim 9 for exchanging sensor data of respective sensors on the vehicle with the other vehicle); 
and the sensing parameter comprises at least one of a field of view (FOV) and a sensor output (see at least Jessen col 14, lines 59-61 for sensor data, i.e. sensor output, may be shared between the vehicles in the real-time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jessen, in view of Ferguson (US20210225172, hereinafter Ferguson).
As to claims 2 and 12, Jessen teaches the autonomous driving apparatus of claim 1 and the method of claim 11.
Jessen further teaches when performing the group following control, the processor is configured to perform the group following control from a joining point, at which an overlap between the first and second driving paths is initiated, to a breakaway point, at which the overlap between the first and second driving paths is terminated, in a direction in which the ego vehicle travels up to the destination (see at least Jessen col 17, lines 11-16 for accepting proposal for platoon when having overlapping travel routes; col 20, line 56-col 21, line 31 for forming platoon of two or more vehicles with partially overlapped travel routes; col 26, lines 9-26 for separating from platoon in order to reach its destination, i.e. a breakaway point that overlap between first and second paths is terminated, also see col 27, lines 44-56 for separation from platoon at termination of overlapped path).
Jessen does not teach:
when performing the trajectory-based control, the processor is configured to: 
generate an actual driving trajectory of the surrounding vehicle based on driving information of the surrounding vehicle detected by the sensor unit; 
generate an expected driving trajectory of the surrounding vehicle based on the map information stored in the memory; and 
determine that it is necessary to correct the expected driving trajectory of the ego vehicle, when a trajectory error between the actual driving trajectory and expected driving trajectory of the surrounding vehicle is a preset threshold value or more.
However, in the same field of endeavor, Ferguson teaches determining a trajectory of the detected vehicle and compare the determined vehicle trajectory against an expected vehicle trajectory, which may be derived from the detailed map information, to determine whether the driving environment has changed (see at least Ferguson, para 0071), and when the autonomous vehicle identifies changes in driving environment, the autonomous vehicle may conclude that the previously stored map is inaccurate and may stop relying the stored map, instead, the autonomous vehicle may rely on another mechanism for maneuvering through the changed environment (see at least Ferguson, para 0042). Ferguson further teaches comparing with a threshold to determine whether a change has occurred (see at least Ferguson, para 0113, also see Fig. 12-13 and related texts).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving apparatus and method disclosed by Jessen to include when performing the trajectory-based control, the processor is configured to generate an actual driving trajectory of the surrounding vehicle based on driving information of the surrounding vehicle detected by the sensor unit; generate an expected driving trajectory of the surrounding vehicle based on the map information stored in the memory; and determine that it is necessary to correct the expected driving trajectory of the ego vehicle, when a trajectory error between the actual driving trajectory and expected driving trajectory of the surrounding vehicle is a preset threshold value or more as disclosed by Ferguson to determine when a previously store map is inaccurate and making corrections accordingly (see at least Ferguson, para 0040-0042).
As to claims 3 and 13, Jessen in view of Ferguson teaches the autonomous driving apparatus of claim 2 and the method of claim 12. 
Jessen further teaches the processor is configured to interchangeably perform the trajectory-based control and the group following control based on whether a predefined control changeover condition is satisfied (see at least Jessen col 17, lines 11-16 for accepting proposal for platoon when having overlapping travel routes; col 20, line 56-col 21, line 31 for conditions to form platoon; col 26, lines 9-26 for conditions to separate from platoon in order to reach its destination, also see col 27, lines 44-56 for separation from platoon at termination of overlapped path); and 
the control changeover condition comprises a group following control changeover condition for a change from the trajectory-based control to the group following control and a trajectory-based control changeover condition for a change from the group following control to the trajectory-based control (see at least Jessen col 20, line 56-col 21, line 31 for conditions to form platoon, i.e. using group following control; col 26, lines 9-26 for conditions to separate from platoon, i.e. using trajectory-based control, also see col 27, lines 44-56 for separation from platoon at termination of overlapped path).
As to claims 4 and 14, Jessen in view of Ferguson teaches the autonomous driving apparatus of claim 3 and the method of claim 13.
 Jessen further teaches wherein the processor is configured to:
determine that the group following control changeover condition is satisfied and perform the group following control when the ego vehicle reaches the joining point in a process of performing the trajectory-based control from a current location of the ego vehicle (see at least Jessen col 21, lines 15-31 for conditions to form platoon being satisfied and the platoon manager may select to form a platoon, i.e. performing group following control); and 
determine that the trajectory-based control changeover condition is satisfied and perform the trajectory-based control when the ego vehicle reaches the breakaway point in a process of performing the group following control from the joining point (see at least Jessen col 26, lines 9-26 for conditions to separate from platoon, i.e. performing trajectory-based control, also see col 27, lines 44-56 for separation from platoon at termination of overlapped path).
As to claims 5 and 15, Jessen in view of Ferguson teaches the autonomous driving apparatus of claim 4 and the method of claim 14. 
Jessen further teaches the processor is configured to determine the joining point and breakaway point for performing the group following control among a plurality of candidate joining points and a plurality of candidate breakaway points (see at least Jessen col 23 lines 9-37 for identifying vehicles to form platoon for optimal outcome; col 26, lines 9-26 for separating from the platoon at different locations and the separation requirement of a vehicle indicate a location that a vehicle plans to separate from the platoon; also see Fig. 6and related text for determining platoon joining and separating periodically, i.e. at plurality of locations, to achieve optimal outcomes); and 
the processor is configured to determine, as the joining point and the breakaway point, a candidate joining point and candidate breakaway point, respectively, at which a total time required is a minimum, the total time required indicating a sum of a time taken for the ego vehicle to reach from the current location to the candidate joining point based on the trajectory- based control, a time taken for the ego vehicle to reach from the candidate joining point to the candidate breakaway point based on the group following control, and a time taken for the ego vehicle to reach from the candidate breakaway point to the destination based on the trajectory- based control (see at least Jessen col 21 lines 15-31 for the platoon manager determines if the estimated platoon outcomes improve non-platoon outcomes by at least a threshold amount, then the platoon manager may select to form a platoon. The outcome may be related to trip times, which may relate to the total trip time for a vehicle).

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jessen in view of Brugman (US20200160722, hereinafter Brugman).
As to claims 6 and 16, Jessen teaches the autonomous driving apparatus of claim 1 and the method of claim 11.
Jessen does not teach when performing the group following control, the processor is configured to change a surrounding object detection area of the sensor unit based on a relative location of the ego vehicle for a group vehicle belonging to the platooning group.
However, in the same field of endeavor, Brugman teaches first vehicle traveling as leading vehicle and monitoring the roadway in front of the vehicle and the second vehicle monitoring around view and blind spot (see at least Brugman, para 0053-0054, also see Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving apparatus and method disclosed by Jessen to include when performing the group following control, the processor is configured to change a surrounding object detection area of the sensor unit based on a relative location of the ego vehicle for a group vehicle belonging to the platooning group as disclosed by Brugman to manage the distribution of data collection and process the collected data for sharing among vehicles traveling in a convoy (see at least Brugman, para 0014).
As to claims 7 and 17, Jessen in view of Brugman teaches the autonomous driving apparatus of claim 6 and the method of claim 16. 
Jessen further teaches wherein, when performing the group following control, the processor is configured to divide the platooning group into a preceding driving group, a middle driving group, and a following driving group using a predefined group classification algorithm (see at least Jessen, col 24 lines 61-67 for platoon operation reconfiguring 3x2 platoon to 6x1 platoon, i.e. an algorithm dividing the vehicles to groups, it is obvious the reconfiguring can be reversed, i.e. 6x1 to 3x2); 
Brugman further teaches determining a driving group to which the ego vehicle belongs among the driving groups (see at least Brugman para 0050 position of the vehicle within the convoy may be determined by GPS shared by each of the vehicles); and change the surrounding object detection area of the sensor unit based on a result of the determination (see at least Brugman, para 0053-0054 for first vehicle traveling as leading vehicle and monitoring the roadway in front of the vehicle and the second vehicle monitoring around view and blind spot, also see Fig. 5).
As to claims 8 and 18, Jessen in view of Brugman teaches the autonomous driving apparatus of claim 7 and the method of claim 17.
Brugman further teaches wherein the processor is configured to: 
detect a surrounding object ahead of the ego vehicle through the sensor unit when the ego vehicle belongs to the preceding driving group (see at least Brugman, para 0053-0054 for first vehicle traveling as leading vehicle and monitoring the roadway in front of the vehicle); 
detect a surrounding object behind the ego vehicle through the sensor unit when the ego  vehicle belongs to the following driving group (see at least Brugman, para 0053-0054 for the second vehicle monitoring around view and blind spot).
Yet, Jessen modified by Brugman does not explicitly teach detecting a surrounding object on either side of the ego vehicle through the sensor unit when the ego vehicle belongs to the middle driving group. 
However, Brugman does teach the platoon can have more than two vehicles (see at least claim 3) and when a third vehicle is in the middle of the first and second vehicle in the convoy, field of view of a sensor already delegated to the leading vehicle and last vehicle in the convoy does not need to be delegated to the middle vehicle since the vehicles delegated with the tasks already cover the particular field of view (see at least Brugman para 0054). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the middle vehicle detects a surround object on either side of the ego vehicle for the benefit of reducing redundancy of computing information collected about an environment the convoy is travelling (see at least Brugman, para 0055).  
As to claims 9 and 19, Jessen teaches the autonomous driving apparatus of claim 1 and the method of claim 11. 
Jessen does not teach the processor is configured to control the sensing parameter of the sensor unit of the ego vehicle in response to a sensor control signal transmitted by a leader vehicle of the platooning group; and the sensor control signal is generated for each of the group vehicles and transmitted to each of the group vehicles by the leader vehicle, based on a driving environment of the platooning group and a location of each of the group vehicles within the platooning group, such that a detection area and detection performance for a surrounding object are optimized at a level of the platooning group.
However, in the same field of endeavor, Brugman teaches first vehicle traveling as leading vehicle and the results of the processed data from sensors related to navigation by the first vehicle may be transmitted to the second vehicle such that the second vehicle may not need to make an independent determination of traffic or accident along the route, i.e. the sensors for capturing traffic conditions and collision predictions of the second vehicle do not need to provide sensed data (see at least Brugman, para 0019). Brugman further teaches two vehicles travels in a convoy, i.e. the transmitting of sensor data from the first vehicle as the control signal to the second vehicle is to each of the group vehicles (see at least Brugman, para 0017).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving apparatus and method disclosed by Jessen to include the processor is configured to control the sensing parameter of the sensor unit of the ego vehicle in response to a sensor control signal transmitted by a leader vehicle of the platooning group; and the sensor control signal is generated for each of the group vehicles and transmitted to each of the group vehicles by the leader vehicle, based on a driving environment of the platooning group and a location of each of the group vehicles within the platooning group, such that a detection area and detection performance for a surrounding object are optimized at a level of the platooning group as disclosed by Brugman to reduce the redundancy of computing information collected about an environment the convoy is traveling (see at least Brugman, para 0055).
As to claims 10 and 20, Jessen in view of Brugman teaches the autonomous driving apparatus of claim 9 and the method of claim 19.
Brugman further teaches the processor is configured to generate the sensor control signal for each of the group vehicles belonging to the platooning group and transmit the sensor control signal to each of the group vehicles, based on a result of detection of a surrounding object by the sensor unit and the location of each of the group vehicles within the platooning group, when the ego vehicle has a position of the leader vehicle of the platooning group  (see at least Brugman, para 0019 for the first vehicle, i.e. the ego vehicle, traveling as leading vehicle and the results of the processed data from sensors related to navigation by the first vehicle may be transmitted to the second vehicle such that the second vehicle may not need to make an independent determination of traffic or accident along the route, i.e. the sensors for capturing traffic conditions and collision predictions of the second vehicle do not need to provide sensed data; para 0017 for two vehicles traveling in a convoy, i.e. the transmitting of sensor data from the first vehicle as the control signal to the second vehicle is to each of the group vehicles).
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667